[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            September 19, 2006
                             No. 06-10820                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                            D. C. Docket Nos.
                             05-61156-CV-AJ
                            03-20062-BKC-PG

LEO GREENFIELD,


                                                           Plaintiff-Appellant,

                                  versus

BFP INVESTMENTS LIMITED,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                          (September 19, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Plaintiff-appellant Leo Greenfield (“Greenfield”), proceeding pro se, appeals

the district court’s order affirming the bankruptcy court’s order denying his second

motion for rehearing. Because Greenfield has no legally cognizable interest in the

outcome of this appeal, we affirm the district court and deny Greenfield’s pending

motions.

                                I. BACKGROUND

      Because this is Greenfield’s third appeal in this Court, we first review the

events that led to the two prior appeals.

                                   A. Greenfield I

      Defendant-appellee BFP Investments Limited (“BFP Limited”) is a Florida

limited partnership that owned multiple commercial condominium properties. In

January 2003, BFP Limited filed for Chapter 11 bankruptcy. In May 2003,

Greenfield filed a proof of claim for approximately $4.2 million against BFP

Limited in the bankruptcy court.

      Greenfield’s proof of claim was based on a 1997 state-court lawsuit in which

he named thirteen defendants, including BFP Limited’s two owners. BFP Limited

was not named as a defendant in Greenfield’s 1997 lawsuit; in fact, BFP Limited

did not exist at the time of the 1997 lawsuit. In January 2004, the state court

entered judgment in favor of Greenfield, for approximately $2.2 million. Again,



                                            2
BFP Limited was not a party to, nor was it declared responsible for, the $2.2

million judgment.

      In June 2003, BFP Limited filed an objection to Greenfield’s bankruptcy

claim. In February 2004, the bankruptcy court sustained BFP Limited’s objection

and struck and disallowed Greenfield’s bankruptcy claim. Greenfield appealed and

the district court affirmed the bankruptcy court’s decision in October 2004.

Greenfield appealed and this Court affirmed the district court’s decision in August

2005. See Greenfield v. BFP Invs., Ltd. (In re BFP Invs., Ltd.), 149 Fed. Appx.

828 (11th Cir. 2005) (unpublished) (“Greenfield I”). The basis for this Court’s

decision in Greenfield I was that Greenfield had no valid claim in bankruptcy

against BFP Limited.

                                  B. Greenfield II

      In August 2003, while BFP Limited’s objection to Greenfield’s bankruptcy

claim was still pending before the bankruptcy court, the bankruptcy court entered

an order confirming BFP Limited’s second amended plan of reorganization. Then,

in August 2004, while Greenfield’s first appeal was pending before the district

court, Greenfield filed a “complaint” directly with the district court, asking that

court to vacate the bankruptcy court’s order confirming BFP Limited’s second




                                           3
amended plan of reorganization.1 BFP Limited moved to dismiss, arguing that

Greenfield’s “complaint” was untimely, and the district court granted that motion

in November 2004. Greenfield appealed that decision to this Court as well, and we

affirmed in October 2005. See BFP Invs., Inc. v. BFP Invs., Ltd., 150 Fed. Appx.

978 (11th Cir. 2005) (unpublished) (“Greenfield II”).

                                      C. This appeal

          In December 2004, while both Greenfield I and Greenfield II were pending

before this Court, BFP Limited’s bankruptcy trustee submitted a final report with a

listing of payments and expenditures, along with a motion for a final decree. On

January 25, 2005, the bankruptcy court entered a final decree closing the

bankruptcy case and discharged the bankruptcy trustee.

          Greenfield did not appeal the final bankruptcy decree. Instead, in February

2005, Greenfield filed a motion for rehearing. The bankruptcy court denied the

motion for rehearing on March 4, 2005. Greenfield did not appeal from that order

either.

          However, on March 24, 2005, Greenfield filed a second motion for

rehearing and reentry of the March 4 order, arguing that order had not been timely

sent to him by opposing counsel, and as such, he was deprived of an opportunity to


          1
       Greenfield’s “complaint” was filed pursuant to Fed. R. Civ. P. 60(b), the rule governing
motions for relief from judgments.

                                               4
timely appeal. In April 2005, the bankruptcy court held a hearing on Greenfield’s

second motion for rehearing and reentry. On May 5, 2005, the bankruptcy court

denied Greenfield’s second motion for rehearing and reentry.

      In July 2005, Greenfield appealed the May 5 order to the district court. On

December 28, 2005, the district court affirmed the bankruptcy court’s May 5 order

that had denied Greenfield’s second motion for rehearing and reentry. In

affirming, the district court emphasized that Greenfield had failed to include a

transcript of the April 2005 bankruptcy court hearing in the record. The district

court also concluded that “even if the record were not deficient, affirmance would

still be in order. Mr. Greenfield’s brief fails to address whether the bankruptcy

court abused its discretion in denying his second motion for rehearing.” The

district court explained that Greenfield’s brief instead raised issues such as the

dismissal of his second amended adversary complaint, the fraud and forgery

allegations he made in that complaint, and the allegedly wrongful approval of BFP

Limited’s second amended plan of reorganization. The district court concluded that

“[t]hose matters . . . have already been resolved adversely to Mr. Greenfield by the

district court and by the Eleventh Circuit in Greenfield I and Greenfield II. The

Eleventh Circuit decisions constitute claim preclusion on those matters.”

Greenfield now timely appeals the district court’s December 28, 2005 order.



                                           5
                                II. DISCUSSION

      On appeal, Greenfield is challenging the district court’s December 28, 2005

order, which affirmed the bankruptcy court’s May 5, 2005 order that had denied

Greenfield’s second motion for rehearing and reentry of the bankruptcy court’s

March 4, 2005 order. The March 4, 2005 order denied Greenfield’s first motion

for rehearing as to the final bankruptcy decree of January 25, 2005.

      Greenfield’s appeal has no merit. First, Greenfield’s claims against BFP

Limited’s bankruptcy estate have already been fully litigated. In Greenfield I,

decided in August 2005, we affirmed the bankruptcy court’s order striking and

disallowing Greenfield’s proof of claim against BFP Limited. See Greenfield I,

149 Fed. Appx. at 830. In Greenfield II, decided in October 2005, we affirmed the

district court’s dismissal of Greenfield’s “complaint” seeking to vacate BFP

Limited’s second amended plan of reorganization because the “complaint” was

untimely. See Greenfield II, 150 Fed. Appx. at 979-80. In other words, while

Greenfield has asserted several claims and appeals against BFP Limited in

bankruptcy, those claims and appeals have been fully and finally resolved in BFP

Limited’s favor.

      Second, Greenfield never actually appealed the bankruptcy court’s decree

finalizing the accounting of BFP Limited’s estate and discharging the bankruptcy



                                          6
trustee. Here, Greenfield merely appeals the district court’s order affirming the

bankruptcy court’s May 5, 2005 order, which denied his second motion for

rehearing and reentry of the bankruptcy court’s March 4, 2005 order. Even if we

were to permit Greenfield to appeal the March 4, 2005 order, he has no valid claim

against the estate and therefore no legally cognizable interest in the final

accounting of the estate. Thus, Greenfield lacks standing to challenge the final

accounting of the estate.

       Accordingly, for these reasons, we affirm the district court’s December 28,

2005 order affirming the bankruptcy court’s denial of Greenfield’s second motion

for rehearing and reentry. We deny all pending motions.2

       AFFIRMED; MOTIONS DENIED.




       2
         To the extent that Greenfield has filed both a motion for summary reversal and a
separate motion for sanctions (even though Greenfield’s “Motion for Sanctions” was construed
by the Clerk of the Court as a motion for summary reversal based on BFP Investments Limited’s
failure to file a response brief), we deny both motions.

                                              7